Opinion by
Judge Peters :
It is not every removal, concealment, or sale of a part of mortgaged property that will authorize the mortgagee to sue out an attachment against such property. It is only “for the security of his rights,” Sec. 273, Civil Code, that the mortgagee may attach, and unless there is danger that so much of the mortgaged property will be removed, sold, or concealed as to endanger the ultimate security of the mortgage debt, he is not justifiable in suing out an attachment.
It does not appear in this case that the property not removed was *360not amply sufficient to secure the appellant’s debt, and for that reason, if for no other, the court properly discharged the attachment.

S. S. Sizemore, for appellant.


H. T. Turner, for appellee.

Wherefore the judgment is affirmed.